WALKER, J.
The jury are not required to acquit, in a criminal case, because they are not “indubitably certain” that the defendant is. guilty, or because, on the whole evidence, they may be unable to say “where the truth indubitably lies.” Obedience to the two charges requested by the defendant, would have required an acquittal, unless the evidence of guilt had been such as to remove all doubt from the minds of the jury. — Webster’s International Dictionary. Under these instructions, any possible, speculative or imaginary doubt would have been sufficient to prevent a conviction. That the doubt which the jury are authorized to regard as an obstacle in the-*30way of a conviction must be a reasonable doubt, and- that, the statement of the requisite of reasonableness is essential to the correctness of a charge on the subject, are familiar and well settled propositions. Perry v. State, 87 Ala. 30; Humbree v. The State, 81 Ala. 67 ; Linton v. The State, 88 Ala. 216.
The refusal to give the two charges requested by the defendant was manifestly proper.
Affirmed.